323 S.W.3d 36 (2010)
COMMERCIAL REALTY ASSOCIATES LIMITED PARTNERSHIP, Appellant,
v.
CITIZENS NATIONAL BANK, et al., Respondents.
No. ED 93408.
Missouri Court of Appeals, Eastern District, Division Two.
August 24, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 7, 2010.
Application for Transfer Denied November 16, 2010.
Steven M. Hamburg, Michael J. Payne, Clayton, MO, for Appellant.
Paul F. Devine, Maryland Heights, MO, Alan J. Steinberg, Saint Louis, MO, for Respondent.
Before ROY L. RICHTER, C.J., GLENN A. NORTON and GEORGE W. DRAPER, III, JJ.
Prior report: 2009 WL 6408588.


*37 ORDER

PER CURIAM.
Commercial Realty Associates Limited Partnership appeals the grant of summary judgment in favor of Citizens National Bank, Mapleview Holdings, Inc., and John and Constance Cournoyer (collectively referred to as "defendants"). We find that the trial court did not err in granting summary judgment in favor of defendants.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).